United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2976
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

    Robert L. White, also known as B-Bop LNU, also known as BeeBop LNU,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 23, 2014
                                Filed: May 16, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Robert White directly appeals the district court’s1 revocation of his supervised
release. His counsel has filed a brief, arguing (1) the government failed to prove a


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
supervised-release violation had occurred, (2) the government withheld material
information prior to the revocation hearing, and (3) the revocation hearing was
unnecessarily delayed. His counsel has also moved for leave to withdraw.

       Upon careful review, we first conclude that the district court did not clearly err
in finding that White had violated the conditions of his supervised release. See 18
U.S.C. § 3583(e)(3) (court may revoke supervised release if it finds by preponderance
of evidence that defendant violated conditions of supervised release); United States
v. Perkins, 526 F.3d 1107, 1109 (8th Cir. 2008) (district court’s factfinding as to
whether violation occurred is reviewed for clear error). Next, we conclude that White
received the information to which he was entitled. See Fed. R. Crim. P. 32.1(b)(2)
(defendant is entitled to written notice of alleged violation and disclosure of evidence
against him); United States v. Sistrunk, 612 F.3d 988, 992 (8th Cir. 2010) (for
revocation notice to be effective it need only assure that defendant understands nature
of alleged violation); United States v. Ahlemeier, 391 F.3d 915, 921 (8th Cir. 2004)
(Rule 32.1(b)(2) does not require disclosure of witness list but rather disclosure of
evidence upon which government relies to support violation). Finally, we conclude
that White’s revocation hearing was held within a reasonable time and was not
unnecessarily delayed. See Fed. R. Crim. P. 32.1(b)(2) (court must hold revocation
hearing within reasonable time).

       Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing White about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                          -2-